The Chancellor :—If the junior incumbrancers had been subjected to any costs which were necessary to protect their rights, it would be proper that they should be paid before the suit was discontinued. From the facts stated in the case, I cannot see that it was necessary for them to put in any answer. They do not deny that their claims were truly stated in the bill. If so, suffering it to be taken as confessed would not have injured them, but would have saved expense to all parties. The bill must, therefore, be dismissed without prejudice to the future claims of the parties, and without costs.